Name: Commission Regulation (EC) No 2543/95 of 30 October 1995 laying down special detailed rules for the application of the system of export licences for olive oil
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31995R2543Commission Regulation (EC) No 2543/95 of 30 October 1995 laying down special detailed rules for the application of the system of export licences for olive oil Official Journal L 260 , 31/10/1995 P. 0033 - 0037COMMISSION REGULATION (EC) No 2543/95 of 30 October 1995 laying down special detailed rules for the application of the system of export licences for olive oilTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and by Regulation (EC) No 3290/94 (2), and in particular Articles 2 and 3 thereof, Whereas Regulation No 136/66/EEC provides that from 1 November 1995 all exports for which export refunds are requested shall be subject to the presentation of an export licence with advance fixing of the refund; whereas, therefore, specific implementing rules should be laid down for the olive oil sector which should in particular include provisions for the submission of the applications and the information which must appear on the applications and licences, in addition to those contained in Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing licences for agricultural products (3), as last amended by Regulation (EC) No 2137/95 (4); Whereas, in order to assure proper administration of the system, the rate of the security for and the duration of validity of export licences under the said system should be fixed; Whereas Article 3 (9) of Regulation No 136/66/EEC provides that compliance with the obligations arising from agreements concluded during the Uruguay Round of multilateral trade negotiations regarding export volume shall be ensured on the basis of export licences; whereas, therefore, a detailed schedule for the lodging of applications and for the issuing of licences should be laid down; Whereas, in addition, the decision regarding applications for export licences should be communicated only after a period of consideration; whereas this period would allow the Commission to assess the quantities applied for as well as the expenditure involved and, if appropriate, to take specific measures applicable in particular to the applications which are pending; whereas it is in the interest of traders to allow the licence application to be withdrawn after the acceptance coefficient has been fixed; Whereas, in order to ensure an exact follow up of the quantities to be exported, a derogation from the rules regarding the tolerances laid down in Regulation (EEC) No 3719/88 should be laid down; Whereas the Commission must dispose of precise information concerning applications for licences and the use of licences issued, in order to be able to manage this system; whereas, in the interests of efficient administration, the notifications from Member States to the Commission should be made according to a uniform model; Whereas the provisions of Commission Regulation (EEC) No 2041/75 of 25 July 1975 on special detailed rules for the application of the system of import and export licences and advance fixing certificates for oils and fats (5), as last amended by Regulation (EEC) No 557/91 (6), are replaced by the provisions of this Regulation and Commission Regulation (EC) No 1476/95 (7) and should therefore be repealed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 As from 1 November 1995, all exports of products in the olive oil sector for which an export refund is requested shall be subject to the presentation of an export licence with advance fixing of the refund. Article 2 1. Export licences shall be valid from the date of issue, within the meaning of Article 21 (1) of Regulation (EEC) No 3719/88, until the end of the third month following that date. 2. Applications for licences and licences shall bear, in section 15, the description of the product and, in section 16, the 11-digit product code of the agricultural product nomenclature for export refunds. 3. The security for export licences shall be ECU 12 per 100 kilograms net. Article 3 1. Applications for export licences may be lodged with the competent authorities from Monday to Wednesday of each week. Applications lodged on Thursday or Friday shall be deemed to have been lodged on the following Monday. 2. Export licences are issued on the first working day of the week following the period referred to in paragraph 1, provided that none of the particular measures referred to in paragraph 4 have since been taken by the Commission. 3. Where: (a) the issue of the licences applied for appears likely to result in an overrun in the budgetary amounts available or in the exhaustion of the total quantities for disposal, taking account of the limits laid down in Article 3 (1) of Regulation No 136/66/EEC and/or the relevant expenditure during the period under consideration; or (b) the issue of the licences applied for does not allow the continuity of exports to be guaranteed during the rest of the marketing year. In such cases, account shall be taken, as regards the product in question, of: - the seasonal nature of trade, the market situation and in particular the trend in prices on the market and the export conditions resulting therefrom, - the need to prevent speculative applications leading to distortion of competition between traders, the Commission may: - set a single percentage by which the quantities applied for are accepted, - refuse the applications for which export licences have not yet been awarded, - suspend the lodging of applications for export licences for a maximum of five working days. A suspension for a longer period may be decided in accordance with the procedure provided for in Article 38 of Regulation No 136/66/EEC. In these cases, applications for export licences lodged during the suspension period shall be inadmissible. These measures may be adjusted according to the product. 4. Where quantities applied for are rejected or reduced, the security shall be released immediately for all quantities for which an application was not satisfied. 5. Notwithstanding paragraph 2, where a single percentage of acceptance less than 80 % is set, the licence shall be issued at the latest by the 11th working day following publication of that percentage in the Official Journal of the European Communities. During the 10 working days following its publication, the operator may: - either withdraw his application, in which case the security is released immediately, - or request immediate issuing of the licence, in which case the competent authority shall issue it without delay but no sooner than the Monday following the lodging of the licence application. Article 4 The quantity exported within the tolerance referred to in Article 8 (4) of Regulation (EEC) No 3719/88 shall not give entitlement to payment of the refund. In section 22 of the licence, at least one of the following shall be indicated: - RestituciÃ ³n vÃ ¡lida por . . . toneladas (cantidad por la que se expida el certificado) - Restitutionen omfatter . . . tons (den maengde, licensen vedroerer) - Erstattung gueltig fuer . . . Tonnen (Menge, fuer welche die Lizenz ausgestellt wurde) - AAÃ °Ã ©Ã ³Ã ´Ã ±Ã ¯oeÃ  Ã ©Ã ³Ã ·Ã ½Ã ¯Ã µÃ ³Ã ¡ Ã £Ã ©Ã ¡ . . . Ã ´ueÃ ­Ã ¯Ã µÃ ² (Ã °Ã ¯Ã ³ueÃ ´Ã §Ã ´Ã ¡ Ã £Ã ©Ã ¡ Ã ´Ã §Ã ­ Ã ¯Ã °Ã ¯ssÃ ¡ Ã Ã ·aaÃ © aaÃ ªaeÃ ¯Ã ¨aass Ã ´Ã ¯ Ã °Ã ©Ã ³Ã ´Ã ¯Ã °Ã ¯Ã ©Ã §Ã ´Ã ©Ã ªue) - Refund valid for . . . tonnes (quantity for which the licence is issued) - Restitution valable pour . . . tonnes (quantitÃ © pour laquelle le certificat est dÃ ©livrÃ ©) - Restituzione valida per . . . t (quantitativo per il quale il titolo Ã ¨ rilasciato) - Restitutie geldig voor . . . ton (hoeveelheid waarvoor het certificaat wordt afgegeven) - RestituiÃ §Ã £o vÃ ¡lida para . . . toneladas (quantidade relativamente Ã qual Ã © emitido o certificado) - Tuki on voimassa . . . tonnille (maeaerae, jolle todistus on myoennetty) - Ger raett till exportbidrag foer . . . ton (den kvantitet foer vilken licensen utfaerdats). This Article shall only apply to licences for the export of products for which a refund is payable. Article 5 1. Member States shall communicate to the Commission by 2 p.m. each Thursday at the latest, by fax: (a) the applications for export licences referred to in Article 1 which were lodged from Monday to Wednesday of the same week; (b) the quantities for which export licences have been issued on the preceding Monday; (c) the quantities for which applications for export licences have been withdrawn pursuant to Article 3 (5) during the preceding week. 2. The notification of the applications referred to in point (a) of paragraph 1 shall specify: - the quantity for each quality and type of packaging, - the breakdown by destination in the case where the rate of refund varies according to the destination, - the rate of refund applicable, - the total amount of refund in ecu per category. 3. Member States shall communicate to the Commission on a monthly basis following the expiry of the validity of the export licences the unused quantity of export licences. 4. All notifications referred to in paragraphs 1 and 3, including 'nil` notifications, shall be made in accordance with the model set out in the Annex. Article 6 Commission Regulations (EEC) No 3665/87 (1) and (EEC) No 3719/88 shall apply except where otherwise provided for in this Regulation. Article 7 Regulation (EEC) No 2041/75 is repealed. It shall remain applicable, however, for advance fixing certificates issued before 1 November 1995 pursuant to that Regulation. Article 8 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply to export licences applied for pursuant to this Regulation as from 1 November 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX >START OF GRAPHIC>Application of Regulation (EC) No 2543/95 COMMISSION OF THE EUROPEAN COMMUNITIES - DG VI/C/4 - Olive oil sector Application for export licences - olive oil Sender: Date: Period: Monday . . . to Wednesday . . . Member State: Person to contact: Telephone: Fax: Addressee: DG VI/C/4 - fax: (32 2) 296 60 09 - Part A - Weekly notification (to be completed separately for each category) Category Quantity Rate of refund (ECU/100 kg) Total amount of prefixed refunds Total per category Category Total quantities applied for by categories - Part B - Weekly notification Category Total quantities issued by categories on Monday - Part C - Weekly notification Category Total quantities withdrawn by category during the previous week - Part D - Monthly notification Category Unused quantities >END OF GRAPHIC>